I fully concur in the views expressed by Judge BROWN. Perhaps the most serious question to be considered arises upon the construction of that portion of the habendum clause in the Dongan charter which provides that "as for and concerning all and every such parcel or parcels, tract or tracts of land remainder of the granted premises not taken up or appropriated to any particular person or persons by virtue of the afore-recited deed or patent to the use, benefit and behoof of such as have been purchasers thereof, and their heirs and assigns forever, in proportion to their several and respective purchases thereof, made as tenants in common," etc.
In construing this provision we must take into consideration that which precedes and follows, in order that we may arrive at the purpose and intent of the grantor. The granting clause of the charter was to the freeholders and inhabitants of Southampton, who were made a body corporate and politic, called by the name of the Trustees of the Freeholders and *Page 17 
Commonalty of the town of Southampton, and their successors. The first provision of the habendum clause confirmed the title to those who had taken up and appropriated land by virtue of an afore-recited deed or patent, unto their several and respective heirs and assigns forever. The subsequent provisions of the charter constituted the freeholders and inhabitants of the town of Southampton a body corporate and politic, in deed and name, and declared that they have succession forever, and that they "shall be forever in future times persons able and capable in law to have, perceive, receive and possess, not only all and singular the premises, but other messuages, lands, tenements, privileges, jurisdictions, franchises and hereditaments of whatsoever kind or specie they shall be, to them and their successors in fee forever." It further provided that they shall, as such, "give, grant, release, alien, assign and dispose of lands, tenements, hereditaments and all and every other act and acts, thing and things, to do and execute by the name aforesaid."
It will thus be observed that a corporation was created for and on behalf of the township, that the land was granted to the corporation. So far as those who had, prior to that time, taken up and appropriated land, under a former patent, their title and right thereto was confirmed. As to that which had not been taken up or appropriated by any person, it was held for the benefit of such as had been purchasers thereof, and their assigns, in proportion to their several purchases thereof made as tenants in common. If it was by this provision intended to make the inhabitants, who had taken up and were then owners of land, tenants in common of that which had not been taken up, then the title vested in them as tenants in common and they could convey. But if this clause is to be given this interpretation, what becomes of the subsequent clauses in which the corporation is given the power to grant and convey? Surely it was not intended that the corporation should grant and convey that which had already been taken up by persons whose titles had been confirmed by the provisions *Page 18 
of this charter. The power to grant and convey by the corporation must, of necessity, be limited to those lands which had not, as yet, been taken up. So that we have not only the granting clause vesting the title in the corporation, but we have the concluding clause giving the corporation power to grant and convey, which would be in direct conflict with the interpretation that the inhabitants took as tenants in common. We must, therefore, see if such construction was, in fact, intended.
It will be observed that it does not provide that the inhabitants shall take that which remains of a tract of land not taken up as tenants in common, but does, in substance, provide that the parcels of land remaining not taken up or appropriated, shall be held "to the use, benefit and behoof of such as have been purchasers thereof, and their heirs and assigns forever." It then provides that it shall be in proportion to their several and respective purchases thereof, made as tenants in common. It was their former purchases that were made as tenants in common. This is consistent with their former history, for, when their settlement was originally made, a community was organized, consisting of forty, to each of whom was assigned a part, the whole being held in commonalty. Whilst their past relation was recognized, the governor, in delivering to them a new charter, did not see fit to vest in them the title as tenants in common, but, instead, placed it in the corporation created by him. Whether or not he intended that they should share in the proceeds of the sales, as tenants in common, in proportion to their purchases, it is not necessary for us to now determine. But his intent and purpose to vest the title in the corporation and give it the power to sell and convey is quite apparent. At that time the community had increased in numbers and the unoccupied lands were required by new comers. The obstacles in the way of obtaining a deed from several hundred tenants in common were such as to make it necessary that the title should be so vested that it could readily be conveyed.
All concur.
Judgment affirmed. *Page 19